SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

728.1
TP 12-01781
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JENNIFER BIANCHINE, PETITIONER,

                     V                                              ORDER

NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES, NEW YORK STATE CENTRAL REGISTER OF
CHILD ABUSE AND MALTREATMENT AND ERIE COUNTY
DEPARTMENT OF SOCIAL SERVICES, RESPONDENTS.


TIMOTHY M. O’MARA, WILLIAMSVILLE, AND MICHAEL J. FLAHERTY, BUFFALO,
FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR RESPONDENTS NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES, AND NEW YORK STATE CENTRAL REGISTER OF CHILD ABUSE AND
MALTREATMENT.

EMIL J. CAPPELLI, BUFFALO, FOR RESPONDENT ERIE COUNTY DEPARTMENT OF
SOCIAL SERVICES.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Shirley
Troutman, J.], entered September 14, 2012) to review a determination
of respondent New York State Office of Children and Family Services.
The determination denied petitioner’s application to amend the
indicated report of maltreatment to an unfounded report.

     Now, upon reading and filing the stipulation of discontinuance
signed by petitioner on March 28, 2013, and by the attorneys for the
parties on March 20, 28 and 29, and April 3, 2013,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court